IN THE MATTER OF THE SEAR
NINE (9 DIGITAL DEVIG S D ··                              ,....
                                                          •.1.
                                                                  --
rN D ,. T l B OW
                                                  Filed Under Seal

                          AFFIDAVIT IN SUPPORT OF
                   AN APPLICATION FOR A SEARCH WARRANT

     I, Jeremy S. Tendler, being first duly sworn, hereby depose and state as follows:

INTRODUCTION AND AGENT BACK ROUND


  1. I make this affidavit in support of an application under Rule 41 ofthe Federal Rules of

     Criminal Procedure for a warrant to search the following electronic devices, hereinafter

     "the SUBJECT DEVICES". Each of the Subject Devices is presently in the physical

     custody of the United States Postal Inspection Service. The devices are also described

     individually in Attachments A-1 through A-9, for the things described in Attachment B:

         a. Black Microsoft Surface Pro Tablet computer with serial number 025789454253;

         b. Apple iPad model A1709 bearing serial number DMPWCHUNHPDV;

         c. One red SanDisk Cruzer Blade 16GB USB storage device;

         d. One blue and silver USB storage device with the following imprinting "Team

              16GB/3.0";

         e. Black Meizu cellular phone - this device does not appear to have a visible serial

              number or model number;

         f.   Red Seagate FreeAgent GoFlex with Product Number: 9ZF2A9-501 and Serial

              Number: NA02L95D;




                                              1
       g. White iPhone model MQ7T2LL/A with serial number C6KVCEPTJC6M in a

            black case;

       h. White iPhone with red and white case with the word "Supreme" printed on it-

            two Subscriber Identification Module (SIM) cards were found hidden between the

            case and the phone, and for the purposes of this affidavit and application to search

            are included as part of this device;

       1.   White iPhone model A1549 bearing IMEI 354449062879714 with silver case

2. Based on the facts set forth in this affidavit, I believe that the SUBJECT DEVICES were

   used in furtherance of21 United States Code, Sections 841(a)(l) (Possession with Intent

   to Distribute Controlled Substances) and 844(a) and that there is probable cause to

   believe that search ofthe SUBJECT DEVICES will lead to evidence, fruits, and

   instrumentalities of the aforementioned crimes as well as to the identification of

   individuals who are engaged in the commission of those and related crimes.

3. I am a United States Postal Inspector with the United States Postal Inspection Service and

   have been so employed since September 2016. I am currently assigned to the External

   Crimes Team, which includes responsibility for Prohibited Mail-Narcotics investigations.

   As a United States Postal Inspector working with the Prohibited Mail-Narcotics Team,

   my duties and responsibilities include, but are not limited to, the investigation of

   shipments of narcotics through the United States Postal Service. As such, I conduct

   surveillance of suspects, identify and inspect suspicious packages and parcels, work with

   informants and federal, local and state police narcotics task forces, execute search

   warrants and make arrests.




                                              2
   4. Prior to my employment with the United States Postal Inspection Service, I served for six

       years as a Special Agent with the Internal Revenue Service's Criminal Investigation

       (IRS-CI), and five years as a Tax Fraud Investigative Assistant with IRS-CI. My Special

      Agent training for IRS-CI included graduating from Federal Law Enforcement Training

       Center's Criminal Investigator Training Program in Glynco, Georgia.

   5. I am a law enforcement officer ofthe United States within the meaning of Title 18 U.S.C.

       § 3061, and am empowered by law to conduct investigations and to make arrests for

      offenses enumerated in Title 21 U.S.C. § 841(a) (1), and other federal offenses.

   6. The facts in this affidavit come from my personal observations, my training and

      experience, and information obtained from other agents and witnesses. This affidavit is

      intended to show merely that there is sufficient probable cause for the requested warrants

      and does not set forth all of my knowledge about this matter.




                                     PROBABLE CAUSE


   7. The United States is investigating a fentanyl trafficking organization that purchases

      fentanyl, presses the drugs into counterfeit Oxycodone pills, and distributes the drugs via

      the United States mail. The investigation concerns possible violations of, inter alia, 21

      U.S.C. §§841(a)(l) and 846.


Background on the Dark Web Markets ad Cryptocurrencies


   8. Based on my training and experience and on information provided by reliable law

      enforcement sources, I know that individuals involved in the trafficking of illicit drugs

      are increasingly using Dark Network Markets ("DNMs") to distribute and purchase


                                                3
   narcotics and materials used to manufacture narcotics. The "Dark Network" or "Dark

   Web" refers to anypoliion of the Internet that can be accessed only with specific

   software, configurations or authorization. The most commonly known Dark Network is

   The Onion Router, otherwise known as TOR. People who access the Dark Network use a

   series of sites that anonymize their internet traffic, thereby making it difficult for law

   enforcement to track them via an Internet Protocol addresses. To further criminal

   activities, those distributing illicit goods, including narcotics, have established websites

   on the Dark Network, known as DNMs, on which they advertise and sell the illicit

   materials.

9. Cryptocurrency (also known as digital currency) is generally defined as an electronically

   sourced unit of value that can be purchased with, sold for, or used as a substitute for fiat

   currency (i.e., currency created and regulated by a government). Cryptocurrency is not

   issued by any government, bank, or company; it is instead generated and controlled

   through computer software operating on a decentralized peer-to-peer network.

10. Bitcoin ("BTC"), Bitcoin Cash ("BCH"), Litecoin ("LTC"), and Ethereum ("ETH" or

   "ether") are types of cryptocurrencies. Payments made with these cryptocurrencies are

   recorded in a public ledger that is maintained by peer-to-peer verification (i.e., a

   "blockchain") and is thus not maintained by a single administrator or entity.

   Cryptocurrencies are widely used to conduct both legitimate and unlawful business. For

   example, Microsoft accepts bitcoins as payment for Xbox games and services. On the

   other hand, bitcoins were the payment method used on Silk Road and Dream Market,

   websites on the dark web that offered drugs and other contraband for sale.




                                             4
11. Individuals can acquire bitcoins, bitcoin cash, litecoins, and ether through, for example,

   exchanges (i.e., websites, such as Coinbase, that allow individuals to purchase or sell

    cryptocurrencies in exchange for fiat currency or other cryptocurrencies), ATM's, or

    directly from other people. Individuals can also acquire cryptocurrencies by "mining." An

   individual can mine bitcoins, bitcoin cash, litecoins, and ether by allowing his/her

   computing power to verify and record payments into the aforementioned public ledger.

   Individuals are rewarded for this task by receiving newly created units of a

   cryptocurrency.

12. Individuals can send and receive cryptocurrencies through peer-to-peer digital

   transactions or by using a third-party broker. Such transactions can be done on many

   types of computers, including laptop computers and smart phones. Even though the

   public addresses· of those engaging in cryptocurrency transactions are recorded on a

   public ledger, the true identities of the individuals or entities behind the public addresses

   are not recorded on the public ledger. If, however, an individual or entity is linked to a

   public address, it may be possible to determine what transactions were conducted by that

   individual or entity. Bitcoin, Bitcoin Cash, Litecoin, and Ethereum -based transactions

   are therefore sometimes described as "pseudonymous," meaning that they are partially

   anonymous

13. Bitcoins, bitcoin cash, litecoins, and ether can be stored in digital "wallets". A wallet

   essentially stores the access code that allows an individual to conduct

   cryptocurrency transactions on the public ledger. To conduct transactions on the public

   ledger, an individual must use a public address (or "public key") and a private address (or

   "private key"). The public address can be analogized to a traditional bank account



                                              5
   number, while the private key is like the password or PIN used to access that bank

   account.

14. Exchangers and users ofbitcoins, bitcoin cash, litecoins, and ether often store, and

   transact with, these cryptocurrencies in several ways, utilizing desktop, mobile, and

   online wallet hardware devices; and paper wallets. Desktop, mobile, and online wallets

   are electronic in nature and can be stored on mobile devices (e.g., smartphones or tablets)

   or websites that users can access via a computer, smart phone, or any device that can

   search the internet. Wallets can also be stored on external or removable media and

   hardware (such as USB thumb drives).


The Apri13, 2018 Search and Arrest


15. On April2, 2018, a Stamford Police Department Confidential Informant (hereinafter "the

   CI') provided information to the Stamford Police Narcotics and Organized Crime Unit

   that, within the 24-hour period before speaking to police, s/he saw what appeared to

   approximately three to four ounces of Carfentanyl packaged in a Ziploc-style bag inside a

   garage area of 77 West Hill Circle, Stamford, Connecticut. The CI also stated that s/he

   saw packaging material, scales, and a pill press inside the same residence.

16. The CI further stated that the individual who showed him/her the Carfentanyl inside the

   garage area of the residence is known to him/her as David Reichard. The CI further

   stated that Reichard was then residing at 77 West Hill Circle with a friend that is

   known to him/her "Vinny". "Vinny" has subsequently identified as Vincent Decaro.

17. Based on this information, a Connecticut State search and seizure warrant was presented

   to and approved by Connecticut Superior Court Judge Comerford on April3, 2018.



                                            6
18. On April3, 2018, members ofthe Stamford Police stopped Reichard in a vehicle as he

    was returning to the residence at 77 West Hill Circle. Reichard was found to be in

   possession of five folds of a brown powdery substance that later field-testing

    confirmed was heroin.

19. On scene at the time of his arrest, Reichard was verbally advised of his Miranda Rights

   by Stamford Police Officer Luis Vidal as witnessed by Stamford Police Officer Feldman-

   Merced. Subsequently, Reichard told law enforcement officers that the Carfentanyl

   would be contained within Ziploc-type bags in a Pelican case in the rear upper garage

   area of 77 West Hill Circle. Reichard also stated that there are three pill presses

   inside a silo shaped room in the same residence.

20. Members of the Stamford Police executed the search warrant of the residence. No other

   subjects were located inside the residence. Upon their initial sweep of the house to

   locate any other people therein, members of the Stamford Police observed what they

   believed to be a clandestine manufacturing area in the rear upper garage area of the

   residence. Upon determining that this was a clandestine lab and due to the toxicity of

   Carfentanyl exposure, the Stamford Police Officers backed out of the residence, secured

   the perimeter, and contacted members of the DEA New England Field Division

   Clandestine Laboratory Enforcement Team (CLET). Members of the CLET team then

   responded to the location in the evening hours of April 3, 2018 to conduct a search and

   evidence collection at the residence with the proper hazardous materials protection.

21. During the search of the rear upper garage area and the silo room of the house, the CLET




                                            7
         members located and seized the following items that were deemed to be related

         to Carfentanyl processing and distribution: 1

              •    Four Mason-type jars containing an unknown white powder;

              •    One bag of white powder;

              •    One mail package containing numerous pills;

              •    One brown Pelican type case containing powder in plastic bags from a tote on the

                   floor;

              •    Two Mason-type jars with unknown liquid located in tote on floor;

              •    Two pieces of paper that appear to containing instructions on preparation of the

                   Carfentanyl;

              •    One hazardous material suit and one gas/respirator type mask;

              •    One scale with residue located on small table;

              •    Three pill presses (each containing powdery residue), inside of which were tools

                   and dies used to mark pills "A 215";

              •    numerous bags of powder, mixers, strainers, funnel; and

              •    Numerous empty United States Postal Service mail envelope

    22. Located in a safe inside the residence, CLET team members located another package

         containing numerous blue colored pills, a 7.62 caliber rifle, and various paperwork in the

         name of Vincent Decaro. That paperwork included Decaro's birth certificate, high school

         diploma, a car title, as well as two pieces of paper on which was handwritten information

         concerning two digital currency accounts.




1 1 It should be noted that the following list is not a total list of all evidence seized but a portion of what was

documented and seized

                                                             8
   23. Inside another bedroom utilized by Reichard, CLET team members seized a laptop

      computer, a cellular telephone, and as another mail envelope with numerous blue pills

      located in the desk drawer. These pills were also stamped "A 215 ".

   24. Based on the agents' training and experience as relayed to me, I know that narcotics

      traffickers market and press fentanyl and its variants, such as Carfentanyl, into pills to be

      sold as counterfeit Oxycodone. Due to the possible exposure to Carfentanyl, it was

      impossible to determine exactly how many counterfeit Oxycodone pills were seized

      during the search. Investigators have examined the drug evidence in this investigation

      and in my estimation, there were over fifteen hundred counterfeit pills seized at the

      residence. The pills are light blue in color and stamped with the imprint "A 215" on one

      side of the pills. An internet search of that imprint indicated that the, "A 215" imprint is

      for a 30-milligram Oxycodone Hydrochloride tablet.


Reichard's Post-Arrest Statement to Law Enforcement


   25. The next day, members of the DEA BridgepOlt Resident Office, the United States Postal

      Inspection Service, and the Stamford Police Department conducted a videotaped

      interview of Reichard. Reichard stated that he began living with Decaro at the 77 West

      Hill Circle residence in February of2018. Reichard stated that after approximately one

      week at the house, Decaro came to him late at night and asked for his assistance, and

      proceeded to hand Reichard a pair of latex gloves and a disposable type dust mask.

      Decaro asked Reichard to tum on the stove to 170 degrees, which he did. Decaro then

      went outside to the garage area ofthe house and came back with two mason jars and two

      sheet pans. Inside the two mason jars was a liquid. Decaro further explained the process

      to Reichard in which they took the liquid mason jars, added powder and then hand mixed

                                                9
   the contents. They then poured the contents into the baking sheet pans and placed them in

   the oven. Reichard stated that Decaro told him that, while he would explain more in the

   morning, this is how he (Decaro) made his money. The next day Reichard stated that

   Decaro showed him the silo room, which contained the pill presses. Decaro utilized the

   substances he baked in the oven from the previous night to make blue colored pills

   stamped "A 215". Reichard described these pills as 30mg Percocet pills. Reichard stated

   that Decaro utilized the "dark web" to purchase the Carfentanyl and used a dark web

   website to sell the pills to buyers all over the United States.

26. Reichard further explained that Decaro would utilize the United States Postal Service to

   ship the pills to customers who purchased his product over the dark web. Reichard stated

   that, on one occasion, he accompanied Decaro to the post office in Stamford, Connecticut

   to ship numerous packages of pills. Reichard stated that he (Reichard) personally carried

   several packages he knew contained these counterfeit Oxycodone pills into the post

   office.

27. Reichard stated that Decaro went to Europe approximately three to four weeks ago for a

   vacation and to visit a friend who had previously lived in Stamford. Reichard stated that,

   while Decaro was away, he called Reichard and told him to download the WhatsApp

   phone application so they could communicate. Once that was done, Reichard stated

   Decaro asked him to make a batch of pills and that he would have to start from the

   beginning by mixing the Carfentanyl in the garage area to be baked as described earlier.

   Reichard stated that he was planning on communicating with Decaro via FaceTime so

   that Decaro could further show him how to mix the Carfentanyl. Reichard further stated




                                             10
      that Decaro last held legitimate employment two years ago and has not lawfully worked

      smce


Prior Packages to Decaro's Residence


   28. On or about August 11, 2017, agents from United States Customs and Border Protection

      Service conducted a border search of a parcel at the FedEx hub in Memphis, Tennessee
              I
      The parcel originated from China, was labeled as "Surfactant", and was addressed to

      "'Vince DeCoro, 77 West Hill Circle, Stamford CT 06902". Upon inspection, agents

      determined that t parcel contained ru1 unknown white powdery substance in a clear

      Ziploc bag, which was later tested and determined to contain 11.8 grams of Benzyl

      Fentanyl


Arrest of Isaku and Decaro in Las Vegas


   29. On or about June 17, 2017, Decaro and Isaku were arrested by Las Vegas police officers

      for possession with intent to distribute MDMA.

   30. On that date, having seen Decaro and Isaku behave suspiciously at a music festival,

      officers approached both men and identified themselves verbally as police officers. One

      officer asked Decaro if he had any Ecstasy on him and Decaro stated that he did. At the

      officer's request, Decaro removed a Ziploc baggy from his right front pocket containing

      10 pink tabs with a total of3.9 gross grams consistent with MDMA. The officers also

      spoke with Isaku, who told them that he had four tabs of Ecstasy in his pocket. Isaku

      removed a cigarette wrapper from his left front pocket containing four blue tabs with a

      total gross weight of 0. 7 gross grams and the tabs were consistent with ecstasy tabs. The

      officers then arrested both men for possession of controlled substances with intent to selL


                                               11
Prior Packages Seizure and Arrest of Arber Isaku


    31. On or about August 23, 2017, member of the Connecticut State Police made controlled

         delivery a facsimile package to an individual known as Arber Isaku at 52 Mitchell Street

         in Stamford, Connecticut with a phone number of203-249-8635 ("the Isaku Phone").

         Earlier members of the CBP had seized a package addressed to Isaku that contained160

         grams offentanyl HCL2 .



    32. After knocking on the door, Isaku came outside where the officer, dressed as a delivery

         man, explained that he had a package for an Arber Isaku and that the package was put the

         wrong truck, so he was out to personally deliver it. Isaku first stated that he did not order

         anything. He appeared very nervous and continued to look at the officer's shirt and back

         to his van. When the officer said that he would take the package back, Isaku stopped the

         officer and said that he would take the package. Isaku then questioned the officer's shirt,

         saying that the package was sent via USPS and the officer was wearing a UPS shirt. The

        officer advised him that he was an independent contractor and delivered for all of the

        mailing companies. He advised Isaku that he had to sign for the package and Isaku did so,

        printing his name and the phone number assigned to the Isaku Phone.

    33. Once Isaku took possession of the package and signed for it, a signal was made and

        officers exited the van and took custody of Isaku. On his person, officers located a plastic

        bottle containing what appeared to be 38 Oxycodone pills. Pursuant to a state search

        warrant, officers seized from Isaku's residence the following: (a) one 30-06 caliber rifle;


2 2 Due to the fact that Fentanyl Analogs may be hundreds oftimes more potent than heroin and tend
to produce significantly higher respiratory depression and in some cases fatalities have occurred,
the original parcel and contents were packaged and sent to the CPB Lab.

                                                       12
      (b) ammunition; (c) 159 apparent Oxycodone pills; (d) four vials of steroids; and (e) a

      laptop computer.

   34. Following his arrest, Isaku was released on bond. On September 16, 2017, Isaku flew

      from Boston, Massachusetts to Madrid, Spain and subsequently traveled to Albania.

   35. On April 11, 2018, DEA Task Force Officer (TFO) Sean Krauss examined several of the

      apparent Oxycodone Pills that were held in storage at the Connecticut State Police

      Evidence Vault in Meriden, CT. Every Pill that TFO Krauss examined were stamped "A

      215" and were a light blue color. The same stamped pills were located at the 77 West Hill

      Circle residence on April 3, 2018. TFO Krauss also observed that the pills at the state

      police vault were crumbling and breaking apart. Based on TFO Krauss' training and

      experience, he believed that the pills were possibly counterfeit pills. With this

      information, the pills were subsequently requested to be removed from storage and sent

      to the Connecticut State Police Laboratory for analysis.

Use of Cryptocurrency

   36. On or about April13, 2018, I and other law enforcement officers interview Reichard.

      During the interview, Reichard spoke in greater detail about Decaro's use of the Da Web.

      Reichard stated that Decaro admitted to purchasing and distributing Carfentanyl utilizing

      the Dark Web. According to Reichard, Decaro used bitcoin to buy Carfentanyl and was

      paid by his customers in bitcoin for his subsequent Carfentanyl sales.    Reichard stated

      that Decaro sold counterfeit Oxycodone pills containing Carfentanyl on a Dark Web

      Market that contained the word "Dream". I know based on my training and experience

      that Dream Market has historically be one of the largest DNMs.




                                               13
37. Reichard told law enforcement officers that during his stay at the house, Decaro had

    shown him on a device that Decaro's bitcoin balance was approximately $660,000.

    Reichard further stated that Decaro had bragged that at the height of the bitcoin market,

    Decaro bad become a millionaire.

38. Reichard stated that Decaro had utilized a laptop computer in Decaro's room to print out

   shipping labels for all of the customers who purchased the counterfeit pills. Based on my

   training and experience and on information provided by reliable law enforcement

   sources, I also know that DNM Vendors often use third-party postage services to add

   additional layers of anonymity to their transactions. These services allow their customers

   to purchase postage using cryptocurrency via the computer.

39. Reichard also stated that Isaku and Decaro were business partners in the Dark Web drug

   trafficking. According to Reichard, Isaku had purchased the 170 grams of fentanyl that

   law enforcement interdicted with the intention of pressing and distributing the drug with

   Decaro.

40. I know that there is probable cause to believe Decaro and Isaku were operating under the

   alias "eastcoastcartelkings", also known as "ECCK". As part of a long-term criminal

   investigation, federal law enforcement agencies seized the servers through which a DNM

   named Hansa Market had run. Based on information from that seizure,

   "eastcoastcartelkings" registered a Hansa Market account on or about July 6, 2017. The

   data also contained bitcoin wallet addresses (a) to which refunds would be posted and (b)

   which acted as the vendor bond for the account. Specifically, the refund wallet address

   was listed as 12hsYQJ6QKwlU66pS65GsqVzmsikdtK.a3m and the vendor bond wallet

   address was listed as 1 2Bogh3xUUCQ6TMKQvNK.sNGnE4pEX38hgG.



                                            14
   41. I also reviewed records from a digital currency exchange called Coinbase related to

       Isaku. Coinbase is headquartered in San Francisco, California.       Specifically, the

       Coinbase records showed that Arber Isaku owns a Coinbase account in which multiple

      wallets are organized under the name "Arbyscoins". One of those wallets was created on

      or about July 5, 2017 and had the address of
                    ..
      2hsYQJ6QKwlU66pS65GsqVzmsikdtK.a3m- the same wallet address used as the refund

      wallet for the "eastcoastcartelkings" Hansa Market account. The Isaku Coinbase account

      documents          also   showed   a   transfer   of    .05079822        BTC      to       the

       12Bogh3xUUCQ6TMK.QvNK.sNGnE4pEX38hgG                   wallet    -    the   wallet       used

      for   the "eastcoastcartelkings" Hansa Market vendor bond- on or about July 7, 2017. I

      believe based on my training and experience that this transaction was the payment of the

      Vendor Bond to Hansa Market.

   42. At the time of the search of the Premises, the Stamford Police did not know that Decaro

      and Isaku were DNM vendors with extensive digital currency holdings. Hence, they did

      not specifically search for or seize items that could have been virtual currency hard

      wallets. As referenced above, such wallets can also be stored on external or removable

      media and hardware (such as USB thumb drives).


Indictment and Arrest Warrants


   43. On August 7, 2018, a Federal grand jury sitting in New Haven, Connecticut returned a

      True Bill Indictment charging Decaro, Isaku, and Reichard with the crimes alleged in this

      affidavit. Arrest Warrants were issued for all three defendants, but Decaro and Isaku

      remained at large. An Interpol Red Notice was requested and was subsequently

      published. The United States Government also entered into a Mutual Legal Assistance

                                               15
      Treaty with the Govenunent of the Republic of Albania requesting assistance in locating

      and arresting Decaro and Isaku, as well as the execution of search warrants on their

      homes, vehicles, and persons.


Arrest of Decaro and lsaku


   44. On September 21, 2018, pursuant to the Interpol Red Notice, Decaro and Isaku were

      arrested by Albanian law enforcement as they were trying to leave Albania for Kosovo in

      an Albanian taxi. Albanian authorities conducted a search incident to arrest of Decaro and

      Isaku, and both men were subsequently detained at an Albanian Prison in Kukes.

      Albanian authorities communicated the arrest through diplomatic channels at

      INTERPOL. Among the items recovered during the search were:

          a. a U.S. Passport in the name of VINCENT DOMINIC DECARO (Passport

             Number 561257572);

          b. a U.S. Passport in the name of ARBER ISAKU (Passport Number 586454922);

          c. various credit and debit cards in the names of Isaku, Decaro, and Dafina Isaku;

          d. White iPhone with red and white case with the word "Supreme" printed on it.

             Two SIM cards were found between the case and the iPhone. The SIM Cards

             bear the following numbers, respectively, "048501197" & "048501205". This

             device was recovered from Isaku during his arrest by Albanian Law Enforcement

             officers.

          e. White iPhone model MQ7T2LL/A with serial number C6KVCEPTJC6M in a

             black case which was recovered during the search incident to arrest of VINCENT

             DECARO by Albanian Law Enforcement, and;



                                              16
       f.   An Apple iPad model A1709 bearing serial number DMPWCHUNHPDV,

            recovered from Isaku incident to his arrest by Albanian Law Enforcement.


45. On September 21, 2018, in accordance with the MLAT between the U.S. government and

   the Republic of Albania, myself and other U.S. law enforcement personnel traveled to

   Albania and conducted liaison meetings with Albanian law enforcement and Prosecution

   Officials. Together, U.S. and Albanian law enforcement travelled to Kukes, Albania to

   meet with the local prosecutor. The initial intent was to attempt an interview, but due to

   Albanian legal process the interview was not possible that day.

46. U.S. law enforcement personnel were permitted to look at the digital devices Decaro and

   Isaku were carrying when they were arrested. The devices were locked, but were

   preserved so that attempts could be made to crack the passwords at a later date.

47. The Albanian National Police (ANP) were able to track the taxi that had brought Decaro

   and Isaku out of the city of Tirana to the Kosovo border, and subsequently identified the

   apartment the two subjects were living in while in the country. The address was identified

   as Nd.229, H.24, aP.17, NJESIA Administrative Nr.7, 1023 (the "TIRANA

   RESIDENCE"). The ANP worked with their prosecutors to secure a search warrant for

   the property in accordance with the MLAT.


48. On September 25, 2018, U.S. law enforcement stood by while ANP continued to work

   through their legal process to secure a warrant for the residence of the TIRANA

   RESIDENCE. Once the warrant was secured, Albanian law required Isaku to be

   transported from the prison in Kukes, Albania to be at the search site. While waiting

   for the arrival oflsaku, ANP learned that Keith Decaro (the father of Decaro) and

   Donna Falci (the aunt of Decaro) had landed in Albania. Based on this information,

                                            17
   and out of concern that evidence might be tampered with, ANP assigned officers to

   secure the residence.

49. While U.S. and Albanian law enforcement were waiting to making entry at the

   residence, Keith Decaro attempted to enter the residence and was contacted by ANP.

   During conversation, Keith Decaro advised that his son, Vincent, had been arrested by

   Albanian law enforcement. Keith Decaro stated that he came to Albania to check on the

   welfare ofhis son, and that he was going to the apartment to ensure that Decaro's dog,

   Hunter, was properly cared for. Keith Decaro further stated that he had gotten the key

   to the apartment from Dafine Isaku (the sister of ARBER ISAKU).

50. Contact was also made with the Donna Falci and Dafine Isaku outside the apartment

   building. During a subsequent conversation with Dafine Isaku ANP learned that Dafine

   Isaku's mother (also Arber Isaku's mother) had called Dafine Isaku, and told her to go

   to the TIRANA RESIDENCE to remove several computers. Dafine Isaku drove from

   Macedonia, where she had arrived on September 23, 2018, removed the two laptop

   computers and one desktop computers, and took them out of Albania and back to

   Macedonia. Dafine Isaku advised that she had a conversation with Isaku who told her

   that there was money on the computers. Dafine Isaku agreed to tum the devices back

   over to the authorities, and was permitted to return to Macedonia to retrieve them.

   Dafine Isaku never returned, but was later contacted by Macedonian police - at which

   time she denied knowing anything about computers.

51. During the search of the TIRANA RESIDENCE significant items were retrieved that

   indicate that Decaro and Isaku had either started to, or were about to, start synthesizing

   fentanyl. There were multiple kilogram quantities of what are believed to be precursor

                                            18
   chemicals from China along with documents that appear to show a formula to

   synthesize fentanyl.

52. Also located during the search of the TIRANA RESIDENCE were:

       a. tools and dies used in the pressing of Xanax tablets,

       b. what is suspected to be approximately one kilogram of alprazolam powder (the

            active chemical in Xanax),

       c. a USPS parcel sent from Fort Meyers, FL (which appears to be from a known

            dark web fentanyl vendor),

       d. Black Microsoft Surface Pro Tablet computer with serial number 025789454253;

            One red SanDisk Cruzer Blade 16GB USB storage device;

       e. One blue and silver USB storage device with the following imprinting "Team

            16GB/3.0";

       f.   Black Meizu cellular phone- this device does not appear to have a visible serial

            number or model number;

       g. Red Seagate FreeAgent GoFlex with Product Number: 9ZF2A9-501 and Serial

            Number: NA02L95D;

       h. White iPhone model Al549 bearing IMEI 354449062879714 with silver case

53. At the conclusion of the search Isaku affirmatively stated that his name was ARBER

   ISAKU, and that he knew he was wanted by the U.S. Government. Isaku advised that he

   shared the apartment with Decaro. As further indicia of occupancy of the apartment

   Inspector Tendler, Special Agent Mensing and TFO McMahon noted that the German

   shepherd at the apartment in Tirana, Albania appeared to be the same dog they had

   encountered at Decaro's residence in Stamford, Connecticut in April of2018. Isaku


                                            19
     advised that this dog's name was 'Hunter' and that this was Decaro's dog that had been

     living in Stamford, Connecticut previously.

  54. On September 26, 2018, U.S. law enforcement again worked with ANP and the Albanian

     prosecutor to secure access to interview Decaro at the prison in Kukes, Albania. Decaro

     was provided with a verbal Miranda warning by U.S. personnel out of an abundance of

     caution, and was provided with a written rights warning by Albanian law enforcement.

     Decaro declined to provide information and invoked his right to counsel. Decaro did

     affirmatively state that he was VINCENT DECARO from Stamford, Connecticut. Decaro

     also annotated the Albanian rights form saying that he declined to sign the form but that

     his name was VINCENT DECARO. Decaro advised that he was living in the apartment

     in Tirana, Albania with Isaku and his [DECARO's] dog, 'Hunter'.

  55. On September 27, 2018 I met with the Albanian prosecutor, who transferred the

     SUBJECT DEVICES to my custody.


Technical Terms


  56. Based on my training and experience, I use the following technical terms to convey the

     following meanings:

         a. IP Address: The Internet Protocol address (or simply "IP address") is a unique

             numeric address used by computers on the Internet. There are currently two types

             of IP addresses in use in the United States, one type is known as an IPV4, and the

             other is an IPV6. An IPV4 address looks like a series of four numbers, each in the

            range 0-255, separated by periods (e.g., 121.56.97.178). An IPV6 address are

            represented as eight groups of four hexadecimal digits with the groups being

             separated by colons, for example 2001 :Odb8:0000:0042:0000:8a2e:0370:7334,

                                             20
             but methods to abbreviate this full notation exist. Every computer attached to the

             Internet must be assigned an IP address so that Internet traffic sent from and

             directed to that computer may be directed properly from its source to its
                                                           '
             destination. Most Internet service providers control a range of IP addresses.

             Some computers have static-that is, long-term-IP addresses, while other

             computers have dynamic-that is, frequently changed-IP addresses.

         b. Internet: The Internet is a global network of computers and other electronic

             devices that communicate with each other. Due to the structure of the Internet,

             connections between devices on the Internet often cross state and international

             borders, even when the devices communicating with each other are in the same

             state.

         c. Storage medium: A storage medium is any physical object upon which computer

             data can be recorded. Examples include hard disks, RAM, floppy disks, flash

             memory, CD-ROMs, and other magnetic or optical media.


COMPUTERS, ELECTRONIC STORAGE, AND FORENSIC ANALYSIS


  57. As described above and in Attachment B to the search warrants for the SUBJECT

     DEVICES, this application seeks permission to search for records that might be found in

     the SUBJECT DEVICES, in whatever form they are found. One form in which the

     records might be found is data stored on a computer's hard drive or other storage media.

     Thus, the warrant applied for would authorize the seizure of electronic storage media or,

     potentially, the copying of electronically stored information, all under Rule 41 (e)(2)(B).

  58. Probable cause. I submit that there is probable cause to believe those records will be

     stored on SUBJECT DEVICES, for at least the following reasons:

                                              21
a. Based on my knowledge, training, and experience, I know that computer files or

    remnants of such files can be recovered months or even years after they have been

    downloaded onto a storage medium, deleted, or viewed via the Internet.

    Electronic files downloaded to a storage medium can be stored for years at little

    or no cost. Even when files have been deleted, they can be recovered months or

   years later using forensic tools. This is so because when a person "deletes" a file

   on a computer, the data contained in the file does not actually disappear; rather,

   that data remains on the storage medium until it is overwritten by new data.

b. Therefore, deleted files, or remnants of deleted files, may reside in free space or

   slack space-that is, in space on the storage medium that is not currently being

   used by an active file-for long periods of time before they are overwritten. In

   addition, a computer's operating system may also keep a record of deleted data in

   a "swap" or "recovery" file.

c. Wholly apart from user-generated files, computer storage media-in particular,

   computers' internal hard drives-contain electronic evidence ofhow a computer

   has been used, what it has been used for, and who has used it. To give a few

   examples, this forensic evidence can take the form of operating system

   configurations, artifacts from operating system or application operation, file

   system data structures, and virtual memory "swap" or paging files. Computer

   users typically do not erase or delete this evidence, because special software is

   typically required for that task. However, it is technically possible to delete this

   information.




                                     22
d. Similarly, files that have been viewed via the Internet are sometimes

     automatically downloaded into a temporary Internet directory or "cache."

e. Forensic evidence. As further described in Attachment B to SUBJECT

     DEVICES warrants, this application seeks permission to locate not only computer

     files that might serve as direct evidence of the crimes described on the warrant,

     but also for forensic electronic evidence that establishes how computers were

     used, the purpose of their use, who used them, and when. There is probable cause

     to believe that this forensic electronic evidence will be on any storage medium in

     the SUBJECT DEVICES because:

f.   Data on the storage medium can provide evidence of a file that was once on the

     storage medium but has since been deleted or edited, or of a deleted portion of a

     file (such as a paragraph that has been deleted from a word processing file).

     Virtual memory paging systems can leave traces of information on the storage

     medium that show what tasks and processes were recently active. Web browsers,

     e-mail programs, and chat programs store configuration information on the

     storage medium that can reveal information such as online nicknames and

     passwords. Operating systems can record additional information, such as the

     attachment of peripherals, the attachment of USB flash storage devices or other

     external storage media, and the times the computer was in use. Computer file

     systems can record information about the dates files were created and the

     sequence in which they were created, although this information can later be

     falsified.




                                      23
g. As explained herein, information stored within a computer and other electronic

   storage media may provide crucial evidence of the "who, what, why, when,

   where, and how" of the criminal conduct under investigation, thus enabling the

   United States to establish and prove each element or alternatively, to exclude the

   innocent from further suspicion. In my training and experience, information

   stored within a computer or storage media (e.g., registry information,

   communications, images and movies, transactional information, records of

   session times and durations, internet history, and anti-virus, spyware, and

   malware detection programs) can indicate who has used or controlled the

   computer or storage media. This "user attribution" evidence is analogous to the

   search for "indicia of occupancy" while executing a search warrant at a residence.

   The existence or absence of anti-virus, spyware, and mal ware detection programs

   may indicate whether the computer was remotely accessed, thus inculpating or

   exculpating the computer owner. Further, computer and storage media activity

   can indicate how and when the computer or storage media was accessed or used.

   For example, as described herein, computers typically contain information that

   log: computer user account session times and durations, computer activity

   associated with user accounts, electronic storage media that connected with the

   computer, and the IP addresses through which the computer accessed networks

   and the internet. Such information allows investigators to understand the

   chronological context of computer or electronic storage media access, use, and

   events relating to the crime under investigation. Additionally, some information

   stored within a computer or electronic storage media may provide crucial



                                   24
     evidence relating to the physical location of other evidence and the suspect. For

     example, images stored on a computer may both show a particular location and

     have geolocation information incorporated into its file data. Such file data

     typically also contains information indicating when the file or image was created.

     The existence of such image files, along with external device connection logs,

     may also indicate the presence of additional electronic storage media (e.g., a

     digital camera or cellular phone with an incorporated camera). The geographic

     and timeline information described herein may either inculpate or exculpate the

     computer user. Last, information stored within a computer may provide relevant

     insight into the computer user's state of mind as it relates to the offense under

     investigation. For example, information within the computer may indicate the

     owner's motive and intent to commit a crime (e.g., internet searches indicating

     criminal planning), or consciousness of guilt (e.g., running a "wiping" program to

     destroy evidence on the computer or password protecting/encrypting such

     evidence in an effort to conceal it from law enforcement).

h. A person with appropriate familiarity with how a computer works can, after

     examining this forensic evidence in its proper context, draw conclusions about

     how computers were used, the purpose of their use, who used them, and when.

1.   The process of identifying the exact files, blocks, registry entries, logs, or other

     forms of forensic evidence on a storage medium that are necessary to draw an

     accurate conclusion is a dynamic process. While it is possible to specify in

     advance the records to be sought, computer evidence is not always data that can

     be merely reviewed by a review team and passed along to investigators. Whether



                                       25
     data stored on a computer is evidence may depend on other information stored on

     the computer and the application of knowledge about how a computer behaves.

     Therefore, contextual information necessary to understand other evidence also

     falls within the scope of the warrant.

J.   Further, in finding evidence ofhow a computer was used, the purpose of its use,

     who used it, and when, sometimes it is necessary to establish that a particular

     thing is not present on a storage medium. For example, the presence or absence

     of counter-forensic programs or anti-virus programs (and associated data) may be

     relevant to establishing the user's intent.

k. I know that when an individual uses a computer to access the DNMs, the

     individual's computer will generally serve both as an instrumentality for

     committing the crime, and also as a storage medium for evidence of the crime.

     The computer is an instrumentality of the crime because it is used as a means of

     committing the criminal offense. The computer is also likely to be a storage

     medium for evidence of crime. From my training and experience, I believe that a

     computer used to commit a crime of this type may contain: data that is evidence

     of how the computer was used; data that was sent or received; notes as to how the

     criminal conduct was achieved; records of Internet discussions about the crime;

     and other records that indicate the nature of the offense.

1. Necessity of seizing or copying entire computers or storage media. In most cases,

     a thorough search of a premises for information that might be stored on storage

     media often requires the seizure of the physical storage media and later off-site

     review consistent with the warrant. In lieu of removing storage media from the



                                       26
   premises, it is sometimes possible to make an image copy of storage media.

   Generally speaking, imaging is the taking of a complete electronic picture of the

   computer's data, including all hidden sectors and deleted files. Either seizure or

   imaging is often necessary to ensure the accuracy and completeness of data

   recorded on the storage media, and to prevent the loss of the data either from

   accidental or intentional destruction. This is true because of the following:

m. The time required for an examination. As noted above, not all evidence takes the

   form of documents and files that can be easily viewed on site. Analyzing

   evidence of how a computer has been used, what it has been used for, and who

   has used it requires considerable time, and taking that much time on premises

   could be umeasonable. As explained above, because the warrant calls for forensic

   electronic evidence, it is exceedingly likely that it will be necessary to thoroughly

   examine storage media to obtain evidence. Storage media can store a large

   volume of information. Reviewing that information for things described in the

   warrant can take weeks or months, depending on the volume of data stored, and

   would be impractical and invasive to attempt on-site.

n. Technical requirements. Computers can be configured in several different ways,

   featuring a variety of different operating systems, application software, and

   configurations. Therefore, searching them sometimes requires tools or knowledge

   that might not be present on the search site. The vast array of computer hardware

   and software available makes it difficult to know before a search what tools or

   knowledge will be required to analyze the system and its data on the Premises.




                                    27
             However, taking the storage media off-site and reviewing it in a controlled

             environment will allow its examination with the proper tools and knowledge.

         o. Variety of forms of electronic media. Records sought under this warrant could be

             stored in a variety of storage media formats that may require off-site reviewing

             with specialized forensic tools.

         p. Nature of examination. Based on the foregoing, and consistent with Rule

             41(e)(2)(B), the warrant I am applying for would permit seizing, imaging, or

             otherwise copying storage media that reasonably appear to contain some or all of

             the evidence described in the warrant, and would authorize a later review of the

             media or information consistent with the warrant. The later review may require

             techniques, including but not limited to computer-assisted scans of the entire

             medium, that might expose many parts of a hard drive to human inspection in

             order to determine whether it is evidence described by the warrant.


AUTHORIZATION REQUEST


  59. Based on the foregoing, I request that the Court issue the proposed search warrant,

     pursuant to Federal Rule of Criminal Procedure 41, as this affidavit supports probable

     cause for such warrants to search the SUBJECT DEVICES described in Attachment A-1

     through A-9, and seize the items described in Attachment B.




                                      UNITED STATES POSTAL INSPECTOR




                                                28
       Subscribed and sworn to before me on the 18th of October, 2018

         /s/ Sarah A. L. Merriam, USMJ
       S RAH A.L. MERRIAM
        J IT11 STATES MAGISTRATE JUDGE



ATTACHMENT A-1


The device to be searched is described as follows: One black Microsoft Surface Pro Tablet

computer with serial number 025789454253 recovered from Decaro's bedroom by ANP during a

search of DECARO and ISAKU's residence located at Nd.229, H.24, aP.17, NJESIA

Administrative Nr. 7, 1023.


ATTACHMENT A-2


The device to be searched is described as follows: One Apple iPad model A1709 bearing serial

number DMPWCHUNHPDV, recovered from ARBER ISAKU incident to his arrest by

Albanian Law Enforcement at the Albania/Kosovo border on September 21,2018.


ATTACHMENT A-3


The device to be searched is described as follows: One red SanDisk Cruzer Blade 16GB USB

storage device recovered by ANP during a search of DECARO and ISAKU's residence located at

Nd.229, H.24, aP.17, NJESIA Administrative Nr.7, 1023.




                                              29
ATTACHMENT A-4


The device to be searched is described as follows: One blue and silver USB storage device with

the following imprinting "Team 16GB/3.0" Recovered during a search ofiSAKU and

DECARO's residence located at Nd.229, H.24, aP.17, NJESIA Administrative Nr.7, 1023.


ATTACHMENT A-5


The device to be searched is described as follows: One black Meizu cellular phone recovered

during a search ofiSAKU and DECARO's residence located at Nd.229, H.24, aP.17, NJESIA

Administrative Nr.7, 1023


ATTACHMENT A-6


The device to be searched is described as follows: One red Seagate FreeAgent GoFlex with

Product Number: 9ZF2A9-501 and Serial Number: NA02L95D recovered during a search of

ISAKU and DECARO's residence located at Nd.229, H.24, aP.17, NJESIA Administrative Nr.7,

1023


ATTACHMENT A-7


The device to be searched is described as follows: One white iPhone model MQ7T2LLIA with

serial number C6KVCEPTJC6M in a black case which was recovered from VINCENT

DECARO incident to his arrest by Albanian Law Enforcement at the Albania/Kosovo border on

September 21,2018.




                                              30
      ATTACHMENT A-8


      The device to be searched is described as follows: One white iPhone with red and white case

      with the word "Supreme" printed on it. Two SIM cards were found between the case and the

      iPhone. The SIM Cards bear the following numbers, respectively, "048501197" & "048501205" .

      This device was recovered from ARBER ISAKU incident to his arrest by Albanian Law

      Enforcement at the Albania/Kosovo border on September 21,2018.


      ATTACHMENT A-9


      The device to be searched is described as follows: One white iPhone model A1549 bearing IMEI

      354449062879714 with silver case recovered during a search ofiSAKU and DECARO's

      residence located at Nd.229, H.24, aP .17, NJESIA Administrative Nr. 7, 1023


      ATTACHMENT B


      Property to be seized


All electronic records and data relating transactions that constitute violations of21 U.S.C. Section

841(a) and 846, those violations involving Vincent Decaro or Arber Isaku and occurring after July 1,

2017, including:


   1. lists of customers and related identifying information;

   2. types, amounts, and prices of drugs trafficked as well as dates, places, and amounts of specific

       transactions;

   3. any information related to sources of narcotic drugs (including names, addresses, phone

       numbers, or any other identifying information any information recording Decaro's, Isaku's, or

       Reichard's schedule or travel from 2017 to the present;

                                                      31
4. all bank records, checks, credit card bills, account information, and

5. Other financial records.

6. Photographs depicting narcotics trafficking activity (including screenshots of Dark Net Markets,

   Customer Lists, or Cryptocurrency)

7. Any and all transaction records for cryptocurrency;

8. Any and all wallet or public addresses associated with cryptocurrency,

9. Any and all private keys associated with cryptocurrency; and

10. Any and all cryptocurrency contained within the wallets.


  Computers or storage media used as a means to commit the violations described above for any

  computer or storage medium whose seizure is otherwise authorized by the warrant, and any

  computer or storage medium that contains or in which is stored records information that is

  otherwise called for by this warrant (hereinafter, "COMPUTER"):


              a. evidence of who used, owned, or controlled the COMPUTER at the time the thin

                  described in this warrant were created, edited, or deleted, such as logs, registry

                  entries, configuration files, saved usemames and passwords, documents,

                  browsing history, user profiles, email, email contacts, "chat," instant messaging

                  log photographs, and correspondence


              b. evidence of software that would allow others to control the COMPUTER, such

                  as viruses, Trojan horses, and other forms of malicious software, as well as

                  evidence of the presence or absence of security software designed to detect

                  malicious software;


              c. evidence of the lack of such malicious software;


                                                  32
d. evidence indicating how and when the computer was accessed or used to

     determine the chronological context of computer access, use, and events relating

     to crime under investigation and to the computer user;


e. evidence indicating the computer user's state of mind as it relates to the crime

     under investigation;


f.   evidence of the attachment to the COMPUTER of other storage devices or

     similar containers for electronic evidence;


g. evidence of counter-forensic programs (and associated data) that are designed to

     eliminate data from the COMPUTER;


h. evidence of the times the COMPUTER was used;


1.   passwords, encryption keys, and other access devices that may be necessary to

     access the COMPUTER;


J.   documentation and manuals that may be necessary to access the COMPUTER or

     to conduct a forensic examination of the COMPUTER;


k. records of or information about Internet Protocol addresses used by the

     COMPUTER;


1. records of or information about the COMPUTER's Internet activity, including

     firewall logs, caches, browser history and cookies, "bookrnarked" or "favorite"

     web pages, search terms that the user entered into any Internet search engine, a

     records of user-typed web addresses;



                                     33
            m. contextual information necessary to understand the evidence described in the

                attachments


            n. Routers, modems, and network equipment used to connect computers to the

                Internet


As used above, the terms "records" and "information" includes all forms of creation storage,

including any form of computer or electronic storage (such as hard disks or other med that can

store data); any handmade form (such as writing); any mechanical form (such as printing or

typing); and any photographic form (such as microfilm, microfiche, prints, slides, negative

videotapes, motion pictures, or photocopies).


The term "computer" includes all types of electronic, magnetic, optical, electrochemical or other

high speed data processing devices performing logical, arithmetic, or storage function including

desktop computers, notebook computers, mobile phones, tablets, server computers, and network

hardware.




                                                34
